[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION ON MOTION TO OPEN AND MODIFY
The judgment of June 6, 1991 is hereby modified as follows:
1. Custody of Michael is awarded to the plaintiff, father, since he is presently living with the plaintiff by his own choice.
2. Support paid to the defendant for Michael is hereby terminated the defendant is not ordered to pay child support. Plaintiff may take the tax deduction for both children.
3. Alimony is reduced from $65.00 to $50.00 per week.
4. The court finds that the plaintiff still owes a balance of $7,563.13 in accordance with the judgment. The court finds that the agreement signed by the parties on December 17, 1991 was signed by the defendant under duress in CT Page 4902 that the plaintiff threatened the Dodge would be repossessed because he would refuse to make the payments. Accordingly the agreement is not binding on the defendant. The court also disallows the claimed $1,000.00 expense for advertising as not authorized by the judgment.
The plaintiff, is, therefore ordered to pay $7,563.13 in equal monthly installments beginning June 17, 1992 through December 17, 1995. Each monthly installment shall be in the amount of $180.08.
HURLEY, J.